DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The fifth stage of claim 9 recites an etching away of the insulating film in the hole. This limitation is indefinite since it is unclear as to whether this insulating film is the first insulating film or the second insulating film. For examination purposes, any limitation that teaches etching of the second insulating film will meet the limitation of this claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyne et al, US Patent Application Publication 2017/0005000 in view of Kashiwagi, US Patent Application Publication 2011/0147955 (both as cited in previous Office Action) Blosse et al, US Patent 6,399,512 (newly submitted)

Regarding claim 1, Beyne teaches a method for manufacturing a semiconductor device, the method comprising (1) preparing a wafer laminate having a laminated structure comprising a first wafer 1b having a circuit forming surface comprising a wiring pattern (redistribution 3b/4b), a second wafer 1a having a main surface and a back surface opposite to the main surface, and an adhesive layer 5a/5b and provided between the circuit forming surface of the first wafer and the back surface of the second wafer (figures 1A-1D); (2) forming a hole 16 in the wafer laminate by etching the wafer laminate from the second wafer side via a mask pattern masking a portion of the main surface side of the second wafer, the hole extending through the second wafer and the adhesive layer and reaching a wiring pattern on the first wafer (as shown in figure 1K); 17 on an inner surface of the hole (figure 1L); (4) etching away a portion of the insulating film in the hole, the portion being on the wiring pattern (figure 1M); (6) forming a conductive portion 18 by filling a conductive material into the hole (Figure 1N).

Beyne fails to teach the adhesive layer contains an SiOC-based polymer, (5) subjecting the wafer laminate that has undergone the etching away in (4) to a cleaning treatment comprising an (i) an oxygen plasma cleaning treatment and/or an argon sputtering cleaning treatment and (ii) a sulfuric acid cleaning treatment; and the conductive portion is formed after undergoing the cleaning treatment

Kashiwagi teaches the adhesive layer contains an SiOC-based polymer (abstract) by teaching the use of a silicone resin, which is generally used in the art as an adhesive layer to bond substrates together.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kashiwagi with that of Beyne because silicone resin is generally used in the art as an adhesive layer to bond substrates together because it has excellent adhesion strength.

Beyne and Kashiwagi fail to teach (5) subjecting the wafer laminate that has undergone the etching away in (4) to a cleaning treatment comprising an (i) an oxygen plasma cleaning treatment and/or an argon sputtering cleaning treatment and (ii) a 

Blosse teaches 5) subjecting the wafer laminate that has undergone the etching away in (4) to a cleaning treatment comprising an (i) an oxygen plasma cleaning treatment and/or an argon sputtering cleaning treatment and (ii) a sulfuric acid cleaning treatment; and the conductive portion is formed after undergoing the cleaning treatment (column 9, lines 24-280 in teaching the conventional means of performing an trench cleaning prior art to forming the metal contact structure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Blosse with that of Beyne and Kashiwagi because a generally-known means of cleaning trench structures is a plasma/wet etch step, to ensure removal of contaminants from the trench structure.


Regarding claim 3, Beyne, Kashiwagi, and Blosse fail to teach a treatment time of the oxygen plasma cleaning treatment is from 5 to 120 seconds.
However, it has been held that the cleaning treatment time will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 


The specification contains no disclosure of either the critical nature of the claimed the cleaning treatment time or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 6, Kashiwagi teaches the adhesive layer is a cured product of an adhesive composition containing a polymerizable group-containing polyorganosilsesquioxane (abstract).

Regarding claim 7, Beyne, Kashiwagi, and Blosse fail to teach the adhesive layer has a thickness of not greater than 5 m.
However, it has been held that the thickness of the adhesive layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the thickness of the adhesive layer claimed and the reference of Beyne teaches adhesive layers, each having a thickness, it would have been obvious to one of ordinary skill in the art to select a suitable thickness of the adhesive layer in the method of Beyne, Kashiwagi, and Blosse.

The specification contains no disclosure of either the critical nature of the claimed thickness of the adhesive layer or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 8, Beyne, Kashiwagi, and Blosse fail to teach the second wafer has a thickness of not greater than 20 m.
However, it has been held that the thickness of the second wafer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the thickness of the second wafer and the reference of Beyne teaches a second wafer less than 50 m, it would have been obvious to one of ordinary skill in the art to select a suitable second wafer thickness in the method of Beyne, Kashiwagi, and Blosse.

The specification contains no disclosure of either the critical nature of the claimed thickness of the second wafer or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 9, Beyne teaches a method for manufacturing a semiconductor device, the method comprising (1) preparing a wafer laminate having a laminated structure comprising a first wafer 1b having a circuit forming surface comprising a wiring pattern (redistribution 3b/4b), a second wafer 1a having a main surface and a back surface opposite to the main surface, and an adhesive layer 5b and provided between the circuit forming surface of the first wafer and the back surface of the second wafer (figures 1A-1D); (2) forming a first insulating film 5a covering the main surface of the second wafer (3) forming a hole 16 in the wafer laminate by etching the wafer laminate from the second wafer side via a mask pattern masking a portion of the main surface side of the second wafer, the hole extending through the first insulating film, second wafer and the adhesive layer and reaching a wiring pattern on the first wafer (as shown 17 on an inner surface of the hole (figure 1L); (4) etching away a portion of the insulating film in the hole, the portion being on the wiring pattern (figure 1M); (6) forming a conductive portion 18 by filling a conductive material into the hole (Figure 1N).

Beyne fails to teach the adhesive layer contains an SiOC-based polymer, (5) subjecting the wafer laminate that has undergone the etching away in (4) to a cleaning treatment comprising an (i) an oxygen plasma cleaning treatment and/or an argon sputtering cleaning treatment and the conductive portion is formed after undergoing the cleaning treatment

Kashiwagi teaches the adhesive layer contains an SiOC-based polymer (abstract) by teaching the use of a silicone resin, which is generally used in the art as an adhesive layer to bond substrates together.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kashiwagi with that of Beyne because silicone resin is generally used in the art as an adhesive layer to bond substrates together because it has excellent adhesion strength.

Beyne and Kashiwagi fail to teach (5) subjecting the wafer laminate that has undergone the etching away in (4) to a cleaning treatment comprising an (i) an oxygen 

Blosse teaches 5) subjecting the wafer laminate that has undergone the etching away in (4) to a cleaning treatment comprising an (i) an oxygen plasma cleaning treatment and/or an argon sputtering cleaning treatment; and the conductive portion is formed after undergoing the cleaning treatment (column 9, lines 24-280 in teaching the conventional means of performing an trench cleaning prior art to forming the metal contact structure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Blosse with that of Beyne and Kashiwagi because a generally-known means of cleaning trench structures is a plasma/wet etch step, to ensure removal of contaminants from the trench structure.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyne, Kashiwagi, and Blosse as applied to claim 1 above, and further in view of Cha et al, US Patent 6,355,563 (as cited in previous Office Action).

Regarding claim 4, Beyne, Kashiwagi, and Blosse fail to teach a treatment time of the argon sputtering cleaning treatment is from 0.5 to 5 minutes.



	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cha with that of Beyne, Kashiwagi, and Blosse because argon is a known material that are conventionally used in the art to clean the sidewalls of trenches.

Beyne, Kashiwagi, Blosse, and Cha fail to teach the treatment time for the argon sputtering cleaning treatment is from 0.5 to 5 minutes.

However, it has been held that the cleaning treatment time will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the cleaning treatment time claimed and Cha teaches an argon plasma cleaning treatment, it would have been obvious to one of ordinary skill in the art to select a suitable cleaning treatment time in the method of Beyne, Kashiwagi, Blosse, and Cha.

In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Allowable Subject Matter

Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments


	In response to Applicant’s argument with the amended claim 9, it is noted that the reference of Beyne still meets the limitation of this claim in teaching layer 5a as the first insulating layer and adhesive layer is layer 5b. Therefore, this limitation does meet the limitations of the claims presented.

Therefore, the rejection of claim 9 using the cited prior art of Beyne is maintained.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899